Opinion by
Judge Doyle,
The Department of Transportation, Bureau of Traffic Safety (Department) appeals from an order of the Court of Common Pleas of Chester County which sustained the appeal of Bryan Lee Stevens (Appellee) from the Departments suspension of his operating privilege pursuant to Section 1539 of the Vehicle Code, 75 Pa. C. S. §1539 (accumulation of eleven points).
At a hearing before the court of common pleas on June 2, 1983 the Department, as proof of the underlying convictions supporting Appellees license suspension, offered into evidence photocopies of three citations for speeding violations which were issued to Appellee on April 3, 1982, October 23, 1982 and November 24, 1982, along with photocopies of the certifications of disposition which appeared on the reverse of each citation. These photocopies were offered under cover of a sepa*565rate statement signed and sealed by the Director of the Bureau of Traffic Safety Operations and the Secretary of Transportation, certifying that they were full, true, correct and certified photostatic copies of the original citations and certifications.
Appellees counsel objected to the admission of this evidence, and the trial court sustained his objection on the grounds that the court was unable to discern the raised impression of the district justices seal on two of the three certifications. The hearing was continued to allow the Department the opportunity to obtain more legible copies.
At the reconvened hearing on September 1, 1983, the Department reoffered the same proofs of conviction and cited a case to the court, Department of Transportation, Bureau of Traffic Safety v. Kluger, 12 Pa. Commonwealth Ct. 460, 310 A.2d 455 (1974), opinion on reargument, 12 Pa. Commonwealth Ct. 460, 317 A.2d 686 (1974), for the proposition that even where the imprinted seal is not visible on a photocopy, so long as the copy is proper on its face and is certified by the Bureau, it is sufficient proof of conviction.
The court accepted Kluger as controlling and admitted the records (as Exhibit C-l) into evidence. Although counsel for Appellee continued to object on the record, he makes no argument before this Court on the basis of this objection, and in feet, states in his brief that “the court correctly accepted the[se] records into evidence.”
The matter might have been concluded at this point had the Department not indicated to the court that it had gone one step further and also obtained copies of the original citations and certifications directly from the office of the district justice. These copies were also offered into evidence (as Exhibit C-2) and were objected to by counsel for Appellee because the certifications of disposition differed from those obtained from the Bu*566reau of Traffic Safety in that all three of them bore the signature of a different district justice and two of them had different dispositions circled on the forms. In Exhibit C-l, the disposition circled on all three certifications was “non-appearance, paid fine and costs,” but in Exhibit C-2, on two of the certifications, the disposition circled was “pled guilty (prior to hearing).”
The trial court admitted Exhibit C-2 into evidence, noting that although it appeared to conflict with Exhibit C-l, it was nevertheless facially competent proof of the convictions. Appellee then took the stand on his own behalf and testified that although he did pay the fines and costs on each citation, he at no time entered any written or oral pleas of guilty.
The court then issued a decision reversing the license suspension, stating that Exhibit C-l and Exhibit C-2 conflicted with one another, and consequently neither constituted credible evidence of Appellees conviction of the underlying offenses. The court also found that Appellee had requested a hearing on each conviction and had not received one. He therefore remanded the case back to the district justice for hearings on the citations.
On appeal, the Department raises several arguments. First, since Exhibit C-l was sufficient to sustain its burden of proof, the court should have simply ignored Exhibit C-2; second, that the two exhibits did not differ substantively, since Section 6501(b) of the Vehicle Code, 75 Pa. C. S. §6501(b), provides that “[a] payment by any person charged with a violation of this title of the fine prescribed for the violation is a plea of guilty . . .” (emphasis added); third, that Appellees testimony before the court that he paid the fines and costs was alone sufficient to prove his conviction; and, finally, that the remand order was improper because it required reopening the underlying criminal conviction.
*567Initially, we note that even Appellee himself agrees that the remand order was improper. The trial court, in finding that hearings were requested and not granted, opened up the question of whether or not Appellee should have been. convicted of the criminal offenses. This is absolutely prohibited in a civil proceeding. Department of Transportation, Bureau of Traffic Safety v. Schmidt, 57 Pa. Commonwealth Ct. 318, 426 A.2d 1222 (1981). We find this action by the trial court particularly inappropriate, since our careful review of the record fails to reveal any testimony by Appellee that he ever requested hearings.
Furthermore, we agree with the Department that Exhibit C-l and Exhibit C-2 were not substantively inconsistent with one another. The certifications of disposition in Exhibit C-2 were handwritten reproductions rather than photocopies. It is quite obvious from examination of Exhibit C-l that obtaining clearer photocopies of the seal would have been impossible, since the copies are nearly black, and still the markings are barely discernible. A blank certification form was therefore filled out by hand and signed by District Justice Brown, as acting justice for District Justice DeFilippo, the justice who signed the original certifications.1 District Justice Brown then affixed an original seal to the copies. The fines and costs are set forth and marked paid just as in the original certifications. Unfortunately however, on *568two of the certifications in Exhibit C-2, a different disposition than that indicated on the original certification was erroneously circled. Exhibit C-l therefore, indicates that Appellee paid the fines and costs, while Exhibit C-2 indicates that Appellee pled guilty and paid the fines and costs. Since payment of the fines and costs is a guilty plea under the Vehicle Code, the two dispositions are substantively the same. The reason a separate category is provided on the form for “pled guilty (prior to hearing)” is undoubtedly because it is possible to plead guilty tvithout paying any fines or costs and still receive a hearing, either to set the amount of the fine or to establish an inability to pay. See 75 Pa. C. S. §6504 (a). Clearly this is not what occurred in this case, however, as all the evidence, including Appellees own testimony, unanimously establishes that he paid the fines and costs.
*567As we read that statutory section, it would be entirely appropriate for the Commonwealth to utilize any means of reproduction (e.g., photocopy, typed or even handwritten), and so long as the certified copy is proper on its face, such reproduction must be accepted by the courts with the same force and effect as the original.
*568The trial court indicated in its opinion that Exhibit C-2 appeared to be inaccurate since there was no evidence that a written or oral guilty plea was ever made. We emphasize that we are not making any determination concerning the accuracy or adequacy of Exhibit C-2. The trial court may well have been justified in finding that Exhibit C-2 did not constitute adequate proof of conviction. We believe, however, that having accepted Exhibit C-l as adequate proof of conviction, the court erred in determining that Exhibit C-2, in effect, impeached Exhibit C-l.
This conclusion makes it unnecessary for us to consider the Department’s further argument that Appellee proved his conviction through his own testimony.
Order
Now, August 11, 1986, the order of the Court of Common Pleas of Chester County, Mise. Term, 109-P 1983, dated September 8, 1983, is hereby reversed, *569and the Department of Transportation, Bureau of Traffic Safety’s suspension of the operating privilege of Bryan Lee Stevens for the period of 55 days is hereby reinstated.

 It is not necessary that the reproductions be photocopies of the originals. As we said in Kluger, 12 Pa. Commonwealth Ct. at 464, 317 A.2d at 687: